Citation Nr: 1111325	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  06-25 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome, also claimed as arthritis, joint pain, and muscle pain.

2.  Entitlement to an earlier effective date for the grant of service connection for a cervical spine disorder.

3.  Entitlement to an earlier effective date for the grant of service connection for radiation to the right upper extremity associated with cervical spine degenerative changes, post operative C6-7 fusion.

4.  Entitlement to an earlier effective date for the grant of service connection for radiation to the left upper extremity associated with cervical spine degenerative changes, post operative C6-7 fusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1988 to December 1991.

This matter arises before the Board of Veterans' Appeals (Board) from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, and a September 2004 rating decision of the VA RO in Augusta, Maine.  Jurisdiction over the Veteran's claims was subsequently transferred to the VA RO in Cleveland, Ohio.

In March 2010, the Veteran testified at a Travel Board hearing in front of a decision review officer at the VA RO in Cleveland, Ohio.  The transcript of the hearing has been reviewed and is associated with the claims file.

The issues of entitlement to service connection for Gulf War Undiagnosed Illness, an undiagnosed illness manifested by fatigue, and fibromyalgia; entitlement to an increased rating for a right eye disability and a cervical spine disability; and a total disability rating based on individual unemployability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  The competent evidence of record shows that the Veteran is not currently diagnosed with chronic fatigue syndrome.

2.  The Veteran filed a claim for a spine disability and its associated neurological symptomatology that was received by the RO on May 18, 2001. 

3.  Changes to the pertinent regulations allowed for a separate rating for neurologic symptoms associated with a spine disability effective September 23, 2002.


CONCLUSIONS OF LAW

1.  Chronic fatigue syndrome was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A (West 2002); C.F.R. §§ 3.159, 3.303, 4.88a (2010).

2.  The criteria for entitlement to an effective date prior to May 18, 2001, for the grant of service connection for cervical spine degenerative changes and status post operative C6-7 fusion have not been met.  38 U.S.C.A. §§ 5110, 5111 (West 2002); 38 C.F.R. § 3.400 (2010).

3.  The criteria for entitlement to an effective date prior to September 23, 2002, for the grant of service connection for radiation to the right upper extremity associated with cervical spine degenerative changes, post operative C6-7 fusion, have not been met.  38 U.S.C.A. §§ 5110, 5111 (West 2002); 38 C.F.R. § 3.400 (2010).  

4.  The criteria for entitlement to an effective date prior to September 23, 2002, for the grant of service connection for radiation to the left upper extremity associated with cervical spine degenerative changes, post operative C6-7 fusion, have not been met.  38 U.S.C.A. §§ 5110, 5111 (West 2002); 38 C.F.R. § 3.400 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Board notes that the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure [] the error in the timing of notice"). VCAA notice should also apprise the claimant of the criteria for assigning disability ratings and for award of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In August 2005 and March 2006 correspondence, the RO advised the Veteran of what the evidence must show to establish entitlement to service connection for his claimed disorder and described the types of evidence that the Veteran should submit in support of his claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  Finally, the VCAA notice letters explained the elements of degree of disability and effective date to the Veteran.  

Regarding the Veteran's clear and unmistakable error (CUE) portion of the Veteran's claims, VCAA notification and assistance is not required.  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable where the outcome is controlled by the law, and the facts are not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  A CUE claim must be based on the record and law that existed at the time of the prior adjudication in question.  The VCAA is therefore not applicable.  See Livesay, supra.  

The Board further notes that the Veteran was provided with a copy of the April 2003 and September 2004 rating decisions, the November 2005 statement of the case, and the May 2008 and July 2010 supplemental statements of the case, which cumulatively included a discussion of the facts of the claims, notification of the bases of the decisions, and a summary of the evidence considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, VA obtained the Veteran's VA and private treatment records, associated his service treatment records (STRs) with the claims file, and provided the Veteran with a compensation and pension examination in April 2004.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case was more than adequate, as it included the Veteran's subjective complaints about his claimed disability and the objective findings needed to diagnose and rate the disability. 
The Veteran has not made the RO or the Board aware of any other evidence relevant to this appeal that he or the VA needs to obtain.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Accordingly, the Board will proceed with appellate review.  

Chronic Fatigue Syndrome

The Veteran asserts that his service in Southwest Asia during the Gulf War, including exposure to depleted uranium, caused his claimed chronic fatigue syndrome.  In his May 2001 informal claim, the Veteran listed many symptoms he believed were indicative of chronic fatigue syndrome, including severe and migratory joint pain, muscle aches, muscle weakness, stiff joints, arthritis, pain/pressure behind his right eyeball with acuity decrease, difficulty with night vision, chronic fatigue, sleep disturbances, nightmares, apathy, headaches, depression, anxiety, low grade fever, ulcerated colon, blood in the stool, diarrhea, irritable bowel, and loss of work.  

Service connection may be established for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  

For VA purposes, the diagnosis of chronic fatigue syndrome requires (1) new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least six months; (2) the exclusion, by history, physical examination, and laboratory tests of all other clinical conditions that may produce similar symptoms; and, (3) six or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes,(v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or more after exercise, (vii) headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, and (x) sleep disturbance. See 38 C.F.R. § 4.88a.

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, lay persons can provide an eye-witness account of a veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of a disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Initially, the Board observes that the Veteran has been service-connected for keratoconus of his right eye, irritable bowel syndrome, degenerative changes of the cervical spine, posttraumatic stress disorder, and headaches.  As such, symptoms associated with those disorders cannot be considered for a diagnosis of chronic fatigue syndrome.  See 38 C.F.R. § 4.88a(a)(2) (2010).  After reviewing the record as a whole, the Board finds that the Veteran is not currently diagnosed with chronic fatigue syndrome, and his claim must be denied.

To be sure, VA afforded the Veteran a compensation and pension examination in April 2004.  The Veteran reported that he first noted tiredness in the early 1990s and a greater than 50 percent decrease in his level of activities from pre-illness that has continued since that time.  The examiner then reviewed the 10 associated criteria found in the regulation.  The Veteran reported a gradual, rather than sudden, onset of fatigue, which he first noted in the early 1990s.  He also claimed that he had episodes of recurring low-grade increased temperature since the early 1990s but no recent episode of documented fever.  Also since the 1990s, the Veteran reported having recurrent sore throats.  At the time of the examination, the Veteran reported that he had about one to two sore throats per month but no specific etiology had been documented.  The Veteran also told the examiner that he had a history of enlarged lymph nodes in his axilla and neck.  These lymph nodes were still enlarged from time to time.  

The examination report also indicates that the Veteran had periodic muscle aches, especially involving the region of his neck, shoulders, and upper back.  He claimed this was a constant condition, that he also experienced cramping in his calves, and that the problem has been frequent since he left military service.  Nevertheless, at the examination, he did not note any specific muscle weaknesses.  The Veteran's decreased energy was constant and not sporadic.  For the headache symptomatology criterion, the examiner noted that the Veteran reported headaches since about 1998, which seemed to be related to problems with his neck.  The Veteran also had problems with retro-orbital headaches in the early 1990s, and the examiner noted that the Veteran had a right retinal tear in 1987.  At the time of the examination, the Veteran complained of about one to two headaches per month with a duration of about one to two and one-half days each.  

The Veteran also claimed he had migratory joint pains since leaving the service in the 1990s, which he noticed especially in his elbows, knees, and hips.  He said that the joint discomfort occurred "some time each week" but involved a different joint and was variable as to which joints were involved.  On a neuropsychological level, the Veteran told the examiner he had trouble with depression and trouble socializing when he left the service.  The tenth symptom, sleep disturbance, also manifested since leaving service.  The Veteran claimed that he often awoke three or four times per night and had nightmares.  

After reporting the Veteran's history, the examiner stated that there was no specific date of diagnosis for chronic fatigue syndrome.  The Veteran also told him that his activities were diminished greater than 50 percent of his usual status.  For example, he had less ability to run and participate in physical exercise and conditioning by 50 percent or greater than in the past.  Nevertheless, the Veteran had not had any incapacitating episodes with bed rest ordered by a doctor and was not using medications specifically for chronic fatigue syndrome.  He did, however, take Aleve for discomfort of his muscles and joints, as well as his headaches, and used Zoloft for neuropyschologic symptoms.  Then, after reviewing the Veteran's claims file and examining the Veteran, the examiner found that the Veteran did not have the specific pattern of criteria for the diagnosis of chronic fatigue syndrome.  

In this regard, the Board notes that the Veteran's subjective complaints of symptomatology indicated that he had debilitating fatigue severe enough to reduce his daily activities to less than 50 percent of the usual level for at least six months.  However, when factoring in other clinical conditions that may produce similar symptoms, the Veteran did not have six or more of the listed symptoms that VA requires for a chronic fatigue syndrome diagnosis.  That is, he did not experience an acute onset of his condition, reported no recent episodes of a documented low grade fever, reported no muscle weaknesses at the examination and only muscle aches consistent with his service-connected neck disability, headaches consistent with his service-connected headaches, and neuropsychologic symptomatology consistent with his service-connected psychiatric disability.  In total, the examiner's finding that the Veteran does not have the specific pattern of criteria for the diagnosis of chronic fatigue syndrome is adequate.  The Veteran has not presented any other evidence of a diagnosis for chronic fatigue syndrome.  Therefore, the Board affords the examiner's finding significant probative value.
The Board also notes that the Veteran was examined by an independent medical examiner in October 2004 after he sustained an injury to his neck while working in 2002.  Among other diagnoses, the examiner found that the Veteran had a chronic pain syndrome.  In August 2004, his private physician, Dr. H.S.S., wrote that he had begun to develop a poly-regional pain syndrome, that his clinical picture was more suggestive of a general myofascial disorder, and that he presented with elements of chronic pain syndrome that were potentially aggravated by stress.  A VA treatment record dated June 2008 also noted that the Veteran had a "many year history" of neck pain following a parachute accident in the 1990s.  These disorders also serve to explain some of the Veteran's claimed symptomatology. 

Finally, the Veteran submitted lay statements on his own behalf and testified at a formal RO hearing.  In these statements, the Veteran asserted that he believed he had chronic fatigue syndrome because he had a long history of irritable bowel syndrome and other bowel issues, headaches, muscle and arthritic pain, neurological and psychological symptoms, joint pain, and fatigue.  The Board notes that any statements of record made by the Veteran claiming to have chronic fatigue syndrome are not competent evidence of a diagnosis of chronic fatigue syndrome as the Veteran is lay person without the medical expertise to render such a diagnosis.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Because the Veteran is not professionally qualified to offer a diagnosis, his statements are afforded little weight as to whether he has chronic fatigue syndrome.  As the record does not contain a competent diagnosis, the Board finds that the Veteran is not diagnosed with chronic fatigue syndrome.  Additionally, although the Veteran asked for a new examination, his request was based on his lay statements regarding symptomatology that the April 2004 compensation and pension examiner had already considered.  Since the Board has found that the examination was adequate and because there is no new probative evidence for a new examiner to consider, the Board finds a remand for a new examination is not necessary
Accordingly, the probative evidence of record does not show a diagnosis of chronic fatigue syndrome at any time during the course of this appeal.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary, and, therefore, the decision based on that interpretation must be affirmed).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, the preponderance of the evidence is against the Veteran's claim, and service connection for chronic fatigue syndrome is not warranted.

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue. The preponderance of the evidence, however, is against the veteran's claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
Earlier Effective Dates

The Veteran claims that he is entitled to earlier effective dates for the grant of service connection for his service-connected cervical spine disorder and associated radiation into his bilateral upper extremities.  In June 2010, the Veteran wrote his claims were originally denied and then the same claims were approved so "logic dictates that the claim should have been approved at the original date."  

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); see also 38 C.F.R. § 3.400(o); cf. 38 C.F.R. § 3.157.  

The Veteran has referred to a March 1993 rating decision that denied service connection for a right shoulder disability.  According to the Veteran's March 2005 notice of disagreement, he received a "simple one page statement" without any attachments or explanations that directed him to appeal or informed him of his appellate rights.  However, the record contains the March 1993 letter notifying the Veteran that his right shoulder claim was denied because no chronic disability was found.  It also indicates that VA Form 4107 was attached, which is the form that VA uses to explain a veteran's appellate rights.  There is a presumption of regularity that attends the administrative functions of the government.  The law presumes that the letter containing notice of the Veteran's appellate rights was properly mailed and forwarded.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994), appeal dismissed, 53 F.3d 347 (Fed. Cir. 1995) (the law presumes the regularity of the administrative process "in the absence of clear evidence to the contrary").  

Since the Veteran received that rating decision, the Board presumes that the Veteran received the notice of his appellate rights as well.  Unfortunately, the Veteran did not appeal this decision, and it became final.  The Veteran then submitted a treatment record indicating that he had been treated for cervical disc herniation with cervical stenosis and chronic radiculopathy, which the RO received on May 18, 2001.  

The Veteran has subsequently referred to his neck and shoulder injuries as one in the same.  He even wrote in April 2004 that he was claiming clear and unmistakable error for his "neck/shoulder injury which was initially denied in early 1992."  Here, the Board observes the only previous claims were denied in early 1993.  Therefore, the Board finds that his claim that was denied in 1993 is the same as the one he applied to reopen in 2001.  Again, because the Veteran did not appeal the March 1993 decision, the earliest effective date possible is the date of his claim, which the RO properly applied as May 18, 2001, for his cervical spine disability.  As for the Veteran's neurological claims, the rating criteria did not allow for separate disability ratings for neurologic disabilities associated with spinal disabilities until 38 C.F.R. § 4.71a was amended, effective September 23, 2002.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (formerly Diagnostic Code 5293), note 1; 67 FR 54345 (note 2 reads "Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.").  Therefore, the effective dates for those disorders is also appropriate.

In reaching these conclusions, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue. The preponderance of the evidence, however, is against the veteran's claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


	
	
	(CONTINUED ON NEXT PAGE)

















ORDER

1.  Entitlement to service connection for chronic fatigue syndrome, also claimed as arthritis, joint pain, and muscle pain is denied.

2.  Entitlement to an earlier effective date for the grant of service connection for a cervical spine disorder is denied.

3.  Entitlement to an earlier effective date for the grant of service connection for radiation to the right upper extremity associated with cervical spine degenerative changes, post operative C6-7 fusion, is denied.

4.  Entitlement to an earlier effective date for the grant of service connection for radiation to the left upper extremity associated with cervical spine degenerative changes, post operative C6-7 fusion, is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


